DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      MICHAEL D. ARRINGTON,
                            Appellant,

                                    v.

 SHERRY GREEN, SENATOR PHILIP D. LEWIS RESOURCE CENTER,
  THE RESERVE AT LAKESIDE UNIDENTIFIED POLICE OFFICER,
  UNIDENTIFIED POLICE DEPARTMENT, and RAPID AUTO LOAN,
                        Appellees.

                              No. 4D19-3926

                          [November 4, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie S. Rowe, Judge; L.T. Case No.
502019CA000780XXXXMB.

   Michael D. Arrington, Bedford, MA, pro se.

   Douglas J. Jeffrey and Gail M. Walsh of the Law Offices of Douglas J.
Jeffrey, P.A., Miami Lakes, for appellee Rapid Auto Loan.

   Diane H. Tutt of Conroy Simberg, Hollywood, for appellees Sherry
Green and Senator Philip D. Lewis Resource Center.

PER CURIAM.

  Affirmed. See Ovadia, M.D. v. Bloom, 756 So. 2d 137 (Fla. 3d DCA
2000).

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.